Citation Nr: 1538242	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-01 103	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 40% for residuals of a right shoulder injury.

2.  Entitlement to increases in the ratings for a left shoulder disability (assigned staged ratings of 20% prior to April 17, 2013, and 40 % combined from that date). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1990 to January 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2006 and May 2007 rating decisions by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In February 2013, these matters were remanded for additional development.  On remand an April 2013 rating decision, awarded  a separate 20% rating for left shoulder recurrent dislocation of the scapulohumeral joint (resulting in a combined rating of 40 percent for the left shoulder), effective April 17, 2013.   The issue is characterized to reflect that staged ratings are now assigned, and that both "stages" remain on appeal.  

In the February 2013 remand, the Board noted that evidence in the claims file showed that the Veteran submitted an application for benefits for right and left shoulder disabilities to the Department of Labor's (DOL) Office of Workers' Compensation Programs (OWCP).  A Federal statute and a VA regulation provide that where a person is entitled to compensation from OWCP based upon civilian employment and is also entitled to compensation for the same disability under laws administered by VA, the claimant will elect which benefit to receive since such benefits cannot be paid concurrently.  5 U.S.C.A. § 8116(b) (West 2014); 38 C.F.R. § 3.708(b)(1) (2015).  The Agency of Original Jurisdiction  (AOJ) was instructed to consider this regulation and inform the Veteran of the election required.  As there is nothing in the record to indicate or suggest that this has been done, this issue is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.




REMAND

A preliminary review of the record found that further development is necessary before the claims on appeal can be decided.  Where the remand orders of the Board are not fully complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The February 2013 Board remand instructed the AOJ to obtain  updated VA treatment records as the most recent ones in the record were from January 2009.  In February 2013 correspondence, the Veteran was advised that the AOJ obtained treatment reports from the Jesse Brown VAMC and associated those records with his record.  However, the Board's review of bot the paper claims file and electronic records (in Virtual VA and VBMS) did not find any updated VA treatment records associated with the record.  [The Board did find records pertaining to other Veterans.  Those records are being disassociated from the Veteran's record in accordance with established procedures.]   Additionally, in March 2013 correspondence, the Veteran reported receiving VA treatment for his shoulders at the Jesse Brown and Hines VAMCs. All updated VA records of treatment the Veteran received for his shoulders are pertinent evidence that must be secured for the record.

The Board's remand also instructed the AOJ to obtain for the record all outstanding private treatment records identified by the Veteran, to specifically include records from Drs. Harold Pye and Samuel Chmell, as well as records of the Veteran's treatment for on-the-job injury (maintained by the DOL).  He submitted releases  for VA to obtain records from both named providers  and from DOL; there is no indication of AOJ follow-up (i.e., that the records were sought  

Additionally, in his January 2011 Applicant's Statement of Disability in Connection with Disability Retirement Under the Civil Service Retirement System or the Federal Employees Retirement System, the Veteran reported that he applied for Social Security Administration (SSA) disability benefits.  The record does not reflect that records pertaining to the SSA claim have been sought.  Because SSA records are constructively of record, and because the Board is unable to find that such records would not be relevant, they must be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for association with the record copies of the complete clinical records of all VA evaluations and treatment the Veteran has received, specifically from the Jesse Brown and Hines VAMCs, for his shoulder disabilities since 2009 (i.e., any not already associated with the record).

2.  The AOJ should ask the Veteran to again submit releases for VA to secure records of his shoulder treatment by any private providers (i.e., any records not already secured), specifically including from Drs. Harold Pye and Samuel Chmell.  He should also be requested to provide authorizations for VA to secure records pertaining to the claims (for benefits for injuries sustained in the course of Federal employment) he filed with the DOL OWCP.  The AOJ should complete clinical records of the Veteran's shoulder treatment from all providers .  If any records sought are unavailable, the reason must be noted in the record and the Veteran should be so notified.

3. The AOJ should secure for the record from SSA copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim). The AOJ should review the records and arrange for all further development suggested by the information therein.

4. The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

